DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Ellis does not teach “the cover screen data and the broadcasting video data are data corresponding to the same user input, and the same user input is an input to select a product code regarding sale product information corresponding to different user interfaces,” as recited in claim 1.
Claim 1 is rejected over a combination of Ellis et al. (US 2004/0117831) and Fay et al. (US 2014/0137153).
As presented in the claim rejections under 35 USC § 103, Ellis teaches, in part:
wherein the cover screen data and the broadcasting video data are data corresponding to the same user input ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.”), and

The above remarks similarly apply to claims 5 and 13. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Ellis et al. (US 2004/0117831) and Fay et al. (US 2014/0137153).

Regarding claim 1, Ellis teaches a method of operating a broadcasting system, the method comprising:
obtaining a user input ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video 
requesting cover screen data corresponding to the user input and broadcasting video data corresponding to the user input ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0114], Fig. 1A);
generating the cover screen data with a media server ([0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the 
selecting the broadcasting video data with a content server ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0092], Fig. 1A), and
wherein the cover screen data and the broadcasting video data are data corresponding to the same user input ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.”), and
the same user input is an input to select a product code regarding sale product information corresponding to different user interfaces ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in 
Ellis does not expressly teach that the media server is a media cloud server.
Fay provides a teaching for a cloud-based content server ([0033], “the window of content may be stored at a remote location such as in the content server 40, a cloud-based storage system and the like.”).
In view of Fay’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis such that the media server is a media cloud server. The modification would serve to improve overall system efficiency.


generating cover screen data with a media server, in response to a user input obtained from a set-top box, or in response to an output data condition ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0104], [0114], Fig. 1A);
transmitting the cover screen data to the set-top box with the media server ([0009], “Each of the niche hubs is an area of the program guide in which 
selecting broadcasting video data with a content server ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television 
transmitting the broadcasting video data to the set-top box with the content server ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0092], Fig. 1A); and
 providing a cover screen based on the cover screen data and a broadcasting video based on the broadcasting video data ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send 
wherein the cover screen data and the broadcasting video data are data corresponding to the same user input ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.”), and
the same user input is an input to select a product code regarding sale product information corresponding to different user interfaces ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote 
Ellis does not expressly teach that the media server is a media cloud server. Ellis also does not expressly teach broadcasting the cover screen.
Fay provides a teaching for a cloud-based content server ([0033], “the window of content may be stored at a remote location such as in the content server 40, a cloud-based storage system and the like.”). Fay also teaches broadcasting an electronic program guide (EPG) ([0062], “The EPG may be acquired from the Internet or a broadcast or other transmission.”).
In view of Fay’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis such that the media server is a media cloud server. The modification would serve to improve 

Regarding claim 13, Ellis teaches a broadcasting system that automatically generates a cover screen and a broadcasting video, the broadcasting system comprising:
a set-top box configured to acquire a user input and request cover screen data corresponding to the user input and broadcasting video data corresponding to the user input ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, 
a media server configured to generate the cover screen data in response to the request ([0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104]); and
a content server configured to select the broadcasting video data in response to the request ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0092], Fig. 1A), and
wherein the cover screen data and the broadcasting video data are data corresponding to the same user input ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a 
the same user input is an input to select a product code regarding sale product information corresponding to different user interfaces ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. While viewing the Program Information screen for any program that has related merchandise, the guide may also provide the option to order any of those items.”).
Ellis does not expressly teach that the media server is a media cloud server.

In view of Fay’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis such that the media server is a media cloud server. The modification would serve to improve overall system efficiency.

Regarding claims 2 and 8, the combination further teaches:
generating first output data including a cover screen generated based on the cover screen data received from the media cloud server (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2); and
generating second output data including a broadcasting video generated based on the broadcasting video data received from the content server (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips 

Regarding claim 3, the combination further teaches:
a first output step of displaying the cover screen according to the first output data on a predetermined area of a TV screen at a first time point (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2, a predetermined area may comprise the entirety of the TV screen); and
a second output step of displaying the broadcasting video according to the second output data on the predetermined area of the TV screen at a second time point temporally later than the first time point (Ellis: [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” [0119], “Upon selecting Themes option 106G in screen 100, the user may, for example, be presented with Themes screen 110, such as shown in FIG. 3.” Fig. 2-3. Specifically, following a selection of the Themes option 106G from the main menu in Fig. 2, the Themes screen 110 continues to display video window 105, i.e., broadcasting video is displayed at a time point temporally after display of the main menu.).

accessing a control screen through a user terminal (Ellis: [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” [0115], “Themes option 106G provides access to the complete list of available niche hubs, as well as the ability to create and customize new hubs, as discussed and shown with respect to FIG. 3. … Shop option 106K provides access to shopping features, such as shown and discussed with respect to FIG. 17.” Fig. 2); and
setting an output data condition for each product code through the control screen ([0115], “Themes option 106G provides access to the complete list of available niche hubs, as well as the ability to create and customize new hubs, as discussed and shown with respect to FIG. 3. … Shop option 106K provides access to shopping features, such as shown and discussed with respect to FIG. 17.” [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. While viewing the Program Information screen for any program 
wherein generating the first output data further comprises generating the first output data based on the output data condition ([0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100.” That is, Shopping screen 250 is presented following user selection of Shopping option 132I or Shop option 106K.); and
generating the second output data further comprises generating the second output data based on the output data condition ([0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100.” Fig. 17, video window 105 is presented on Shopping screen 250 following user selection of Shopping option 132I or Shop option 106K.).

Regarding claim 6, the combination further teaches controlling the cover screen data by accessing a media cloud server control screen, regardless of the user input (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be 

Regarding claim 7, the combination further teaches
wherein generating the cover screen data further comprises generating the cover screen data in response to the product code (Ellis: [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. While viewing the Program Information screen for any program that has related merchandise, the guide may also provide the option to order any of those items.”),
wherein the product code is included as an item selected by a selected user input (Ellis: [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 

Regarding claim 9, the combination further teaches automatically selecting and playing the broadcasting video upon selection of the cover screen (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0186], “program shown on channel 4.” Figs. 2, 35).

Regarding claim 10, the combination further teaches transmitting to and receiving from a user terminal, information relevant to the output data condition, at the media cloud server (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a 

Regarding claim 11, the combination further teaches displaying a media cloud server control screen on a display device of the user terminal (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104], [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2).

Regarding claim 12, the combination further teaches:
setting the output data condition through the user terminal (Ellis: [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0114], Fig. 1A);

generating first output data and second output data based on the output data condition at the media cloud server (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104]).

Regarding claim 14, the combination further teaches wherein the set-top box outputs:
first output data including a cover screen generated based on the cover screen data (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2); and


Regarding claim 15, the combination further teaches
wherein the set-top box, through an output device connected to the set-top box, controls to display the cover screen according to the first output data in a first area at a first time point (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2), and
automatically generates a cover screen and a broadcasting video for controlling to display the broadcasting video according to the second output data in the first area at a second time point later than the first time point (Ellis: [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the 

Regarding claim 16, the combination further teaches wherein the media cloud server is further configured to set an output data condition for each product code (Ellis: [0115], “Themes option 106G provides access to the complete list of available niche hubs, as well as the ability to create and customize new hubs, as discussed and shown with respect to FIG. 3. … Shop option 106K provides access to shopping features, such as shown and discussed with respect to FIG. 17.” [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. 

Regarding claim 17, the combination further teaches wherein the media cloud server is further configured to generate the first output data (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2) and the second output data (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0186], “program shown on channel 4.” Figs. 2, 35).

Regarding claim 18, the combination further teaches wherein the media cloud server is further configured to generate the first output data (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” [0101], “In client-server architectures, the set-top box may 

Regarding claim 19, the combination further teaches wherein the media cloud server is further configured to receive an output data condition that is set via a control screen displayed on a user terminal (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche 

Regarding claim 20, the combination further teaches wherein the media cloud server is further configured to generate the cover screen data based on the output data condition (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104], [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Witenstein-Weaver (US 20170188105) discloses associating advertisements with elements of a video image ([0036]-[0038]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R TELAN/Primary Examiner, Art Unit 2426